RECORD IMPOUNDED

             NOT FOR PUBLICATION WITHOUT THE
            APPROVAL OF THE APPELLATE DIVISION


                                 SUPERIOR COURT OF NEW JERSEY
                                 APPELLATE DIVISION
                                 DOCKET NOS. A-4684-17T2
                                             A-4699-17T2
                                             A-0015-18T2

IN THE MATTER OF THE
CIVIL COMMITMENT OF C.M.
                                       APPROVED FOR PUBLICATION
___________________________
                                               April 15, 2019
IN THE MATTER OF THE                       APPELLATE DIVISION
CIVIL COMMITMENT OF M.H.
___________________________

IN THE MATTER OF THE
CIVIL COMMITMENT OF C.R.
___________________________

         Argued April 2, 2019 – Decided April 15, 2019

         Before Judges Fisher, Hoffman and Geiger.

         On appeal from Superior Court of New Jersey, Law
         Division, Camden County, Docket Nos. CASC-561-18
         and CASC-426-18; and Salem County, Docket No.
         SACC-168-18.

         Amy B. DeNero, Assistant Deputy Public Defender,
         argued the cause for appellant C.M. (Joseph E. Krakora,
         Public Defender, attorney; Amy B. DeNero and
         Purificacion V. Flores, Assistant Deputy Public
         Defender, on the brief).

         Purificacion V. Flores, Assistant Deputy Public
         Defender, argued the cause for appellant M.H. (Joseph
         E. Krakora, Public Defender, attorney; Amy B.
            DeNero, Assistant Deputy Public Defender, and
            Purificacion V. Flores, on the brief).

            Lorraine Hunter Hoilien, Deputy Public Defender,
            argued the cause for appellant C.R. (Joseph E. Krakora,
            Public Defender, attorney; Lorraine Hunter Hoilien, on
            the brief).

            Respondent State of New Jersey has not filed a brief.

      The opinion of the court was delivered by

FISHER, P.J.A.D.

      Considering the important liberty interests that were at stake – and likely

infringed – in these matters, we conclude the trial judge erred in refusing to

vacate commitment orders solely because appellants had already been released

from confinement. The existence of an unlawful commitment order is a matter

of public importance and, in light of the circumstances asserted, capable of

recurring; yet – if the judge's rationale for refusing to examine the legitimacy of

the commitment orders is acceptable – an aggrieved individual's ability to

challenge an unlawful commitment would repeatedly evade review. Even if

there was available, as seems likely, no concrete remedy – other than an order

declaring the wrong done – and even if, for that reason, the dispute was

technically moot, we conclude the judge still should have ruled on the merits of




                                                                           A-4684-17T2
                                        2
appellants' motions to vacate. And, so, we vacate the orders under review and

remand for further proceedings in conformity with this opinion.

      We start with a recognition that bedrock liberty interests are threatened

whenever the State seeks an involuntary commitment. That threat obligates the

State to provide sufficient procedures and limits to prevent liberty restraints

disproportionate to the undertaking. See Addington v. Texas, 441 U.S. 418, 425

(1979) (declaring that "commitment for any purpose constitutes a significant

deprivation of liberty that requires due process protection"); In re S.L., 94 N.J.
128, 137 (1983) (recognizing that "because commitment effects a great restraint

on individual liberty, th[e] power of the State is constitutionally bounded"). To

be sure, the individual's "deprivation[] of liberty" must be balanced against the

public interest in "the need for safety and treatment" of the individual and others,

but the weighing of those interests presupposes a need for strict adherence to the

"clear standards and procedural safeguards that ensure that only those persons

who are dangerous to themselves, others or property, are involuntarily

committed to treatment." N.J.S.A. 30:4-27.1(b). To vindicate those interests, it

is well-established that the existing procedural safeguards "must be narrowly

circumscribed because of the extraordinary degree of state control it exerts over

a citizen's autonomy." S.L., 94 N.J. at 139.


                                                                            A-4684-17T2
                                         3
      With these policies and interests in mind, we observe that the process in

place allows a facility to hold an individual for twenty-four hours while a

screening service "provid[es] . . . treatment and conduct[s] [an] assessment."

N.J.S.A. 30:4-27.5(a). If – after performing an examination – a psychiatrist

finds a need for involuntary commitment, a screening certificate must be

completed.    N.J.S.A. 30:4-27.5(b).       The facility may then "detain" the

individual "involuntarily by referral from a screening service without a

temporary court order," but "for no more than 72 hours from the time the

screening certificate was executed." N.J.S.A. 30:4-27.9(c); accord N.J.A.C.

10:31-2.3(g); R. 4:74-7(b)(1). During that seventy-two-hour period, the facility

must initiate involuntary committal court proceedings. N.J.S.A. 30:4-27.9(c).

      The appellate record reveals these protections were not likely afforded.

C.M. (Carol1) was admitted to the emergency room at Virtua Hospital in West

Berlin and screened the same day; a psychiatrist, however, did not examine

Carol or execute a certificate for eight days, and a judge did not enter a

temporary order of commitment until the ninth day of detention. M.H. (Morgan)

was brought to the emergency room at Jefferson Health Hospital in Cherry Hill



1
 The names we use for appellants are fictitious so as to preserve their privacy.
We identify the facilities where they were held.
                                                                        A-4684-17T2
                                       4
and screened the day of his arrival. Like Carol, Morgan was not examined and

no certificate was executed for nine days; a commitment order was entered a day

later. C.R. (Carl) was brought to the emergency room at Memorial Hospital in

Salem County and kept involuntarily without a court order for six days. If these

facts are true, appellants were involuntarily detained without a court order – and

without the appointment of counsel2 – for longer than the law allows.

      These three cases were adjudicated in a similar way, with the same judge

reaching the same result. The details vary only slightly. Approximately a week

after entry of a temporary order of commitment, Carol filed her motion to vacate.

She was released before the motion's return date, so the judge found the

application moot and denied the motion. Morgan, who was still confined,

unsuccessfully moved at the initial commitment hearing for a directed verdict in

light of the alleged procedural violations. Before a later review hearing could

occur, Morgan was discharged from the facility and his motion to vacate was

denied as moot. Carl objected to commitment at an initial hearing, prompting



2
   In constitutional terms, the importance of a timely temporary commitment
order cannot be understated. Such an order provides for the appointment of
counsel for the held individual, R. 4:74-7(c)(2), and fixes the date for an
adversarial hearing for no later than twenty days from the initial commitment,
R. 4:74-7(c)(1).


                                                                          A-4684-17T2
                                        5
an adjournment. He then moved to vacate the temporary commitment order that

was denied as moot because, by then, he had been discharged.

      In appealing the orders denying their motions to vacate, Carol, Morgan,

and Carl separately but similarly argue3 that we should insist on a disposition on

the merits because, in this setting, it is crucial – notwithstanding technical

mootness – that our courts recognize, declare, and enforce the legal limitations,

constitutional guarantees, and important public policies that underlie the

applicable procedures. We agree.

      To be sure, we recognize that civil actions become moot when, through

evolving events, courts lose the power to practically effect the parties' rights or

interests. See Reilly v. AAA Mid-Atl. Ins. Co. of N.J., 194 N.J. 474, 484 (2008);

Oxfeld v. N.J. State Bd. of Educ., 68 N.J. 301, 303 (1975); see also De Vesa v.

Dorsey, 134 N.J. 420, 428 (1993) (Pollock, J., concurring).          But, despite

circumstances that preclude the availability of an effective remedy, courts may

still decide a case when its issues are of "great public importance," Oxfeld, 68
N.J. at 303, or are "capable of repetition," In re Conroy, 98 N.J. 321, 342 (1985),



3
  Carol and Morgan's appeals were consolidated; Carl's was not, but we listed
his appeal so it could be considered with the others. We now consolidate all
three cases so they may be decided by this single opinion.


                                                                           A-4684-17T2
                                        6
"yet [will] evade review," In re J.I.S. Indus. Serv. Co. Landfill, 110 N.J. 101,

104 (1988). Assuming the trial judge – when denying appellants' motions –

properly recognized that the matters were technically moot,4 we are nevertheless

satisfied that the issues are of public importance; they are also capable of

repetition while tending to evade disposition on their merits.5

      Carol, Morgan, and Carl have shown that reasons for deciding these cases

on their merits were present despite their technical mootness.        The mere


4
  We are mindful there may be practical impacts caused by a judge's refusal to
vacate unlawful or erroneous commitment orders. An order on the merits might
be persuasive or preclusive in a subsequent civil action asserting an all eged
wrongful confinement. Such an order might also effect a later dispute about the
responsibility for an unpaid bill for services during the unwarranted
confinement. In re Commitment of T.J., 401 N.J. Super. 111, 118 (App. Div.
2008); In re Commitment of B.L., 346 N.J. Super. 285, 292 (App. Div. 2002).
And such an order might alter future hospitalizations. See N.J.S.A. 30:4-27.5(b)
(recognizing that in screening a patient and assessing the proper environment
for the patient, the screening should "tak[e] into account the person's prior
history of hospitalization," and "[i]f a person has been admitted three times or
has been an inpatient for 60 days at a short-term care facility during the
preceding 12 months, consideration shall be given to not placing the person in a
short-term care facility"). For present purposes, and because the record is
unclear on any of these or other potential practical impacts, we assume the trial
judge in these cases correctly concluded the matters were technically moot.
5
   Our courts have been particularly willing to decide technically moot matters
in this and other similar settings. In re Commitment of N.N., 146 N.J. 112, 124
(1996); In re Civil Commitment of U.C., 423 N.J. Super. 601, 608 (App. Div.
2012); Betancourt v. Trinitas Hosp., 415 N.J. Super. 301, 311 (App. Div. 2010);
In re Commitment of M.C., 385 N.J. Super. 151, 155-56 (App. Div. 2006).


                                                                         A-4684-17T2
                                        7
existence of these three separate matters – all arising around the same time, with

two occurring in the same county – demonstrates the likelihood that similar

alleged deprivations will occur again.6 And, if we were to allow their attempts

to vindicate their liberty rights to be short-circuited through a broad view of

mootness, courts similarly disposed would likely never reach the merits of such

disputes. In other words, to endorse the trial judge's disposition, we would be

creating a scenario by which those in breach could simply discharge a wrongly

held individual before the day of reckoning without consequence. Although it

is appropriate in many cases to reserve judicial resources for actual

controversies, Cinque v. N.J. Dep't of Corr., 261 N.J. Super. 242, 243 (App. Div.

1993); Anderson v. Sills, 143 N.J. Super. 432, 437 (Ch. Div. 1976), important

rights like those appellants would have honored through their trial court motions

should not be diluted or simply ignored because their pursuit of a legal remedy

could not keep pace with the ongoing circumstances.

      The State's failure to respond to either the trial court motions or these

appeals suggests its recognition that the temporary commitment orders should



6
  The parties' submissions advise there are two other similar pending appeals in
this court arising from the same vicinage.



                                                                          A-4684-17T2
                                        8
not have been entered.7 Such an assumption might further suggest that we rule

on the merits of appellants' motions now based on the factual assertions in the

appellate record, but we think the better course is to compel the trial court's

disposition of these motions on their merits in the first instance. See Estate of

Doerfler v. Fed. Ins. Co., 454 N.J. Super. 298, 301-02 (App. Div. 2018).

                                     ***

      The orders under review are vacated and the matters remanded.

Appellants' motions should be scheduled and decided within thirty days of

today's decision. We retain jurisdiction to consider – on an expedited basis –

any appeal that may be filed by an aggrieved party following the trial court's

entry of orders that finally dispose of appellants' motions to vacate on their

merits.




7
  In each case, County Counsel advised that, having reviewed the appellant's
submission, the State "takes no position."
                                                                         A-4684-17T2
                                       9